By the Court, Ingraham, P. J.
Without examining the question whether, under an indictment for using instruments upon a female with the intent to destroy a quick, child, of which such female was pregnant, the prisoner could be convicted of a misdemeanor in using such instruments upon the same female with intent to procure a miscarriage, we are of the opinion that a conviction in this case cannot be sustained. The verdict of the jury was, “Mot guilty of manslatighter in the second degree, but guilty of a misdemeanor, to wit, in the use. and employment of instruments and other means upon the person of a pregnant woman, with intent thereby to procure the miscarriage of such woman.” The indictment charged the commission of the offense to have been on .Mary Ann Baker only. The finding should have been that such offense was committed upon her, or the indictment is not sustained. - Finding the offense to have been committed upon, a woman, who is not named, does not show that the offense charged has been proved.
We think the judgment was erroneous, and must be reversed, and a new trial ordered in the Sessions.